RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0580-17T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

G.E.

         Defendant-Appellant,

and

J.S.,1

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF L.A.
and A.E.,

     Minors.
_____________________________


1
   The whereabouts of J.S., the father of the younger child is unknown. The
identity of the older child's father is also unknown.
            Submitted March 6, 2019 – Decided March 27, 2019

            Before Judges Koblitz, Currier and Mayer.

            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Somerset County,
            Docket No. FG-18-0115-16.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Ruth A. Harrigan, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Tara B. LeFurge, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (David B. Valentin, Assistant
            Deputy Public Defender, on the brief).

PER CURIAM

      Defendant G.E. appeals from a September 15, 2017 Family Part order

terminating her parental rights to her sons L.A., born in 2005, and A.E., born in

2008. We affirm, substantially for the reasons stated by Judge Anthony F.

Picheca, Jr. in his sixty-nine-page written opinion issued with the order.

      The evidence is outlined in detail in the judge's opinion. A summary will

suffice here. The Division of Child Protection and Permanency (Division) first

removed the children in 2012 based on their mother's substantiated neglect.

Reunification was achieved sixteen months later, after defendant had engaged

                                                                         A-0580-17T3
                                        2
in rehabilitative services, including substance abuse treatment offered by the

Division. She regularly visited her children. The children were removed again

in April 2015 when they were living in a hotel room where defendant and her

partner both engaged in drunken violent behavior in the presence of the children

requiring police intervention. She had also failed to fill the prescriptions for

medications required by her special needs son, A.E.

      Defendant has a long-standing problem with drug and alcohol abuse. She

failed to successfully attend the programs recommended by the Division. She

visited the children only sporadically since their 2015 removal, although the

Division provided train passes so G.E. could visit with her children.           The

children's behavioral problems improved when their mother did not visit.

      At the time of trial, the children had been in their resource home for over

two years and were doing well. Unfortunately, although their resource mother

is willing to assist in the children's transition, this is not an adoptive home. The

Division intends to find an adoptive home for the two boys together through

select home adoption. 2 Although the children loved their mother, they were also

bonded to their foster mother and their caseworker. Judge Picheca credited


2
  "'[S]elect home adoption' [is] a process that includes looking for an adoptive
home in New Jersey and registering the child on the national adoption
exchange." N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 98 (2008).
                                                                           A-0580-17T3
                                         3
expert testimony that the boys were adoptable, their bond with their mother was

insecure, and termination of her parental rights would not do more harm than

good. One of the Division's experienced experts, Dr. Frank J. Dyer, testified

that permanency was the most important need of these children.             Even

defendant's expert opined that reunification would not be appropriate until

defendant maintained sobriety and freedom from drug use. She also required

therapy for an extended period of time. Permanency is long overdue for these

children.   See 42 U.S.C. § 675(5)(C), (E) (mandating efforts to achieve

permanency expeditiously); N.J. Div. of Youth & Family Servs. v. A.R.G., 361

N.J. Super. 46, 86 (App. Div. 2003).

      In his comprehensive opinion, the trial judge found that the Division had

proven all four prongs of the best interests test, N.J.S.A. 30:4C-15.1(a). Since

the 2004 amendments to the statute, "[t]he emphasis has shifted from protracted

efforts for reunification with a birth parent to an expeditious, permanent

placement to promote the child's well-being." N.J. Div. of Youth & Family

Servs. v. C.S., 367 N.J. Super. 76, 111 (App. Div. 2004).

      Our review of the trial judge's decision is limited.    We defer to his

expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 412 (1998),

and we are bound by his factual findings so long as they are supported by


                                                                       A-0580-17T3
                                       4
sufficient credible evidence. N.J. Div. of Youth & Family Servs. v. M.M., 189

N.J. 261, 279 (2007). After reviewing the record, we conclude that the trial

judge's factual findings are fully supported by the record and, in light of those

facts, his legal conclusions are unassailable.

      Defendant contends that the Division did not properly customize services,

failing to diagnose or treat her underlying mental illness, which interfered with

her ability to comply with the services provided. These arguments are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-0580-17T3
                                        5